DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objection
	In line 3 of claim 4, “an central conductor” should read as “-a central conductor”.
	In line 2 of claim 9, “wherein central conductor” should read as “wherein the central conductor”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the other part" in line 3. There is insufficient antecedent basis for the limitation in the claim.
Claim 12 claims that “the conductor is connectable to an additional means…” This limitation is confusing. It is unclear what constitutes “an additional means”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgenstern et al. (U.S. 9,490,520) in view of Johnson et al. (U.S. 5,926,076).
With respect to claim 1, Morgenstern discloses a coupler (See Figs. 1 and 6), in particular a resistive coupler, wherein ports (see 4, 5, and 14 in Fig. 1 as well as 40 in Fig. 8) are at least partially arranged at or in a connector, wherein resistors (8, 12-13, and 18 in Fig. 1 and 8 and 18 in Fig. 8), which are adapted to sum and/or divide the incoming and/or outgoing signal, are arranged at or in the connector, wherein a sum port (5, Fig. 1) and/or at least two dividing ports (40, Fig. 8).
Morgenstern, however, fails to disclose that the sum port and/or the dividing ports are arranged on a substrate.
Johnson, on the other hand, is an example within the art that teaches a coupler (10, Fig. 1) having an input port (22/24, Fig. 1) and two output ports (connectors 26/28 connected to junctions 58/78 in Fig. 2), wherein the output ports are arranged on a substrate (40, Figs. 2 and 6).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupler of Morgenstern, with the teachings of Johnson, so as to have the sum port and/or the dividing ports be arranged on a substrate. Doing so would allow for a reliable and easy connection of various electrical components within the coupler.  
With respect to claim 2, Morgenstern discloses the coupler according to claim 1, wherein the resistors are ceramic resistors (see note, below) and/or wherein at least two resistors comprise a common ceramic substrate (22, Fig. 2A and 8, is formed as a ring, see Fig. 2B, on which resistors 18 are mounted). The Examiner notes that resistors use ceramic as the insulating material, thus the resistors are seen to be “ceramic resistors”.
With respect to claim 3, the combined teachings of Morgenstern and Johnson fails to teach that at least one of the resistors comprises a thin-film resistive element.
However, the Examiner asserts that thin-film resistors are a commonly-used type of resistor. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the resistors used in Morgenstern as to be thin-film resistors based on the desired properties of the resistors in the application of a coupler, such as improved electrical tolerances.
With respect to claim 4, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Morgenstern and Johnson disclose the coupler according to claim 3, wherein the connector is a coaxial connector comprising a shell (21, Fig. 8 of Morgenstern), a central conductor (see Fig. 8 as well as 2 in Fig. 1 of Morgenstern) and a dielectric material (34, Fig. 2 of Johnson) configured to separate the shell from the central conductor.
With respect to claim 5, Morgenstern discloses the coupler according to claim 4, wherein the shell is divided in a length direction to an isolated shell section (see left-most section 21 in Fig. 8) and a shell section connected to a body of the connector whereby performing a divided section (see right-most section 21 in Fig. 8).
With respect to claim 6, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Morgenstern and Johnson disclose the coupler according to claim 4, wherein at least one part of the shell is connected to ground (see Fig. 1 of Morgenstern) and the other part is connected to the substrate (see Figs. 1 and 6 of Johnson).
With respect to claim 7, Morgenstern discloses the coupler according to claim 2, wherein the common ceramic substrate (22, Fig. 8) is arranged within a divided section of the shell. See on the right-most shell section 21 in Fig. 8.
With respect to claim 9, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of Morgenstern and Johnson disclose the coupler according to claim 4, wherein central conductor is connected to one of the dividing ports (see Fig. 8 of Morgenstern and Fig. 6 of Johnson) on the substrate (see 40 in Fig. 6 of Johnson).
With respect to claim 10, Morgenstern discloses the coupler according to claim 2, wherein the common ceramic substrate (22, Figs. 2A and 8) is penetrated by the central conductor of the connector (see Fig. 8).
Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgenstern et al. (U.S. 9,490,520) in view of Johnson et al. (U.S. 5,926,076), and further in view of Wu (WO2019/051448; for the purposes of this examination, references will be directed towards the US publication 2020/0287265). 
With respect to claim 12, the combined teachings of Morgenstern and Johnson disclose the coupler according to claim 1, wherein the conductor is connectable to an additional means (this is seen merely by the ports present in both Morgenstern and Johnson).
However, the combined teachings of Morgenstern and Johnson fail to disclose that the connector is placed in a recess area of the substrate.
Wu, on the other hand, is an example within the art that teaches a directional coupler device (see Figs. 2A, 6A, and 9A) having an input port (12, Fig. 2A) and multiple output ports (16 and 14 in Fig. 2A), wherein the coupler is located within a recess of a substrate (see 44 in Fig. 9A; also see Fig. 9B).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the coupler of Morgenstern, as previously modified by Johnson, with the teachings of Wu so as to have the connector be placed in a recess area of the substrate. Doing so would allow the connector and its ports to be easily connected to components on the substrate while also making the device more space-efficient.
With respect to claim 13, and in view of the obvious modification as noted above with respect to claim 12, the combined teachings of Morgenstern, Johnson, and Wu disclose the coupler according to claim 1, wherein at least one ferrite-bead (23, Fig. 9A of Wu) is arranged on or around the connector.
With respect to claim 14, and in view of the obvious modification as noted above with respect to claim 12, the combined teachings of Morgenstern, Johnson, and Wu disclose The coupler according to claim 13, wherein the substrate comprises a recess area configured to receive at least one of the ferrite-beads and/or wherein the connector comprises a circular slot adapted to integrate at least one of the ferrite-beads. See Figs. 9A-9B of Wu.
With respect to claim 15, and in view of the obvious modification as noted above with respect to claim 12, the combined teachings of Morgenstern, Johnson, and Wu disclose The coupler according to claim 13, wherein the at least one ferrite-beads is penetrated by the central conductor of the connector (see Figs. 9A and 9B of Wu) and by the shell conductor (21, Fig. 8 of Morgenstern) of the connector.

Allowable Subject Matter
Claims 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claim 8, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of the shell of the connector is fixed to a reference-signal plane of the substrate, and/or wherein a body of the connector and the shell connected to the body of the connector are fixed to a reference-signal plane of the substrate.
Per claim 11, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of at least one of the resistive elements are arranged circularly with respect to the central conductor of the connector and/or wherein at least one of the resistive elements is formed as at least one segment of a circle with respect to the central conductor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161.  The examiner can normally be reached on Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833